United States Court of Appeals
                            For the Eighth Circuit

                     ___________________________

                             No. 17-3295
                     ___________________________

                                William J. Bush

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Risk Management Agency, USDA/RMA; United States Department of Agriculture

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                for the Northern District of Iowa - Sioux City
                               ____________

                           Submitted: June 21, 2018
                             Filed: June 26, 2018
                                [Unpublished]
                                ____________

Before WOLLMAN, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       William J. Bush appeals after the district court1 adversely granted summary
judgment to the United States Department of Agriculture and its Risk Management
Agency in his pro se Freedom of Information Act (FOIA) action seeking information
on soybean and corn yields, aggregated by section, for four Iowa townships;
declaratory relief; and an award of attorney fees and litigation costs. Having
reviewed the record and the parties’ arguments on appeal, we conclude that the
district court did not err in its decision. See Miller v. U.S. Dep’t of State, 779 F.2d
1378, 1382 (8th Cir. 1985) (in FOIA cases, grant of summary judgment is appropriate
where “the agency proves that is has fully discharged its obligations under FOIA,
after the underlying facts and inferences to be drawn from them are construed in the
light most favorable to the FOIA requester”). Accordingly, the judgment is affirmed.
See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable C.J. Williams, United States Magistrate Judge for the Northern
District of Iowa, to whom the case was referred for final disposition by consent of the
parties pursuant to 28 U.S.C. § 636(c).

                                         -2-